DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. 2008/0007587) in view of Hayashi et al (U.S. Pat. 6,375,297) 
Regarding claims 1, 7, a liquid discharge apparatus, comprising a recording head configured to discharge liquid onto a recording medium from above the recording medium to form an image on the recording medium (Figure 1; Paragraphs 0040-0041)
A height changing mechanism configured to change a height position of the recording head (Paragraphs 0125)
An image sensor (17) configured to capture the image on the recording medium; and control circuitry configured to:
Cause the height changing mechanism to change the height position of the recording head
Cause the image sensor to image the plurality of adjustment patterns; selecting at least one adjustment pattern from the plurality of adjustment patterns based on information on an abnormal image obtained from imaging data of the plurality of adjustment patterns 
Determine, as the height position of the recording head, a height position corresponding to the at least one adjustment pattern selected (Paragraphs 0165-0168)
Hayashi discloses discharging the liquid at different height positions to form a plurality of adjustment patterns on the recording medium. Hayashi prints multiple patterns at different platen gaps (Column 24, Lines 1-25)
At the time the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hayashi into the device of Watanabe, for the purpose of correcting the timing of drop ejections onto the medium
Regarding claim 3, wherein the recording head includes a plurality of nozzles (nozzle surface) configured to discharge the liquid, and wherein the plurality of adjustment patterns include dots formed with the liquid discharged form at least one of the plurality of nozzles (Abstract; Paragraphs 0165-0167)
Regarding claim 6, wherein the control circuitry is configured to acquire information on an abnormal image from a formation region of the plurality of adjustment patterns and peripheral region (Paragraphs 0165-0168)


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Pub. 2008/0007587) as modified by Hayashi et al (U.S. Pat. 6,375,297) and further in view of Shigemoto et al (U.S. Pub. 2013/0258368)
Regarding claim 2, Shigemoto discloses wherein the image sensor is integrated with the recording head, and wherein the height changing mechanism is configured to change a height position of the image sensor in synchronization with the recording head (Paragraph 0068, 0118)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Shigemoto into the device of Watanabe as modified by Hayashi, for the purpose of obtaining an accurate image with the current position of the elevated print head

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 15, 2022